DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Examiner acknowledges the cancellation of claim 3.
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed July 20, 2022, with respect to the claim objection of claims 1-10 have been fully considered and are persuasive.  The claim objection of claims 1-10 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed July 20, 2022, with respect to the 35 U.S.C. 112 (b) rejection of claims 1-10 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 1-10 has been withdrawn. 
The Examiner apologizes for the potential confusion the 35 U.S.C. 112 (b) rejection of claims 1-10 where in the Non-Final sent on 28 April 2022. The rejections of claims 9-10 are seen as claims 10-11 in the Non-Final rejection. 

Allowable Subject Matter
Claim 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Sloan (US 20150345708 A1) in view of Nishimura (US 5758796 A) in further view of Bird (US 5022442 A) and Kao (US 20100018972 A1).
Regarding Claim 1:
Sloan discloses a pressure vessel (900, Figure 10A) comprising:
a hollow flushing lance (1013, Figure 10A) that is open to the outside and the valve connection piece (1010, Figure 10A), 
the flushing lance (1013, Figure 10A) having a first end facing the first terminal cap (Figure 10A, the first terminal cap is the end of the storage volume that has the heat sink), which lies opposite the valve connection piece (1010, Figure 10A) in the storage volume (930, Figure 10A) for gas exchange with the storage volume;
wherein the flushing lance protrudes into the storage volume (930, Figure 10A) and is provided with a perforation along its entire length up to a first end of the flushing lance (Paragraph [0097]); 
the hollow flushing lance has perforations to allow the gas to enter the storage volume) for a gas exchange with the storage volume (930, Figure 10A), 
wherein the flushing lance 
wherein the first end of the flushing lance is arranged free-floating in the storage volume the pressure vessel (Figure 10A, the flushing lance is free-floating in the storage volume).
Sloan does not disclose:
An inner vessel produced from an inner vessel material having a cylindrical middle part with a cylinder axis and having the first and second terminal caps that seal the cylindrical middle part so as to provide a storage volume in the pressure vessel; 
an outer layer applied on the inner vessel order to reinforce the inner vessel; 
a valve connection piece arranged on the second terminal cap and configured to to fill and empty the storage volume with a filling gas at a desired degree of purity; and 
a hollow flushing lance that is open to the outside and is guided through the valve connection piece and held therein in a sealing manner with respect to the valve connection piece, and
an additional weight arranged on the first end of the flushing lance, 
the flushing lance being produced at least in an area within the storage volume from a dimensionally stable material.
	Nishimura teaches a pressure vessel (1, Figure 1) comprising:
An inner vessel (2, Figure 1, the liner is the inner vessel) produced from an inner vessel material (Column 5, Lines 30-37) having a cylindrical middle part with a cylinder axis (Figure 1, the cylinder axis is the center of the pressure vessel along the flushing lance) and having the first and second terminal caps (4 and 5, Figure 1) that seal the cylindrical middle part so as to provide a storage volume in the pressure vessel (Figure 1); 
an outer layer applied on the inner vessel order to reinforce the inner vessel (Column 5, Lines 38-44); 
a valve connection piece arranged on the second terminal cap so as to fill and empty the storage volume with a filling gas (Column 4, Lines 65-68 to Column 5, Lines 1-4); and 
the flushing lance (6, Figure 1, the connecting member is the flushing lance) being produced at least in the area within the storage volume from a dimensionally stable material and held therein in a sealing manner with respect to the valve connection piece (Column 5, Lines 15-24),
the flushing lance is provided with a perforation along its entire length up to the first end of the flushing lance (Column 4, Lines 65-68 to Column 5, Lines 1-4 and Figure 1, the perforation is along the entire length of the flushing lance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sloan to include an inner vessel, an inner vessel material, a cylindrical middle part, a cylinder axis, first and second terminal caps, an outer layer, a valve connection piece,  the flushing lance being produced at least in an area within the storage volume from a dimensionally stable material and held therein in a sealing manner with respect to the valve connection piece, and as taught by Nishimura with the motivation to have a lightweight pressure vessel that can permit and remove gas from within the vessel through perforations. 
Sloan and Nishimura do not teach:
A valve connection piece configured to fill and empty the storage volume with a filling gas at a desired degree of purity; and 
a hollow flushing lance that is open to the outside and is guided through the valve connection piece, and
an additional weight arranged on the first end of the flushing lance. 
	Bird teaches an apparatus for high pressure gas mixing that has:
A valve connection piece that is arranged on the second terminal cap and configured to fill and empty the storage volume with a filling gas (Column 4, Lines 5-14, the valve connection piece is the opening at the top of the pressure vessel) at a desired degree of purity (Column 5, Lines 27-44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sloan and Nishimura to include a valve connection piece configured to fill and empty the storage volume with a filling gas at a desired degree of purity as taught by Bird with the motivation to have a desired mixed gas within the vessel for use. 
Sloan, Bird, and Nishimura do not teach:
A hollow flushing lance that is open to the outside and is guided through the valve connection piece, and
an additional weight arranged on the first end of the flushing lance. 
	Kao teaches a device for transferring material that has:
A hollow flushing lance that is open to the outside and is guided through the valve connection piece (Paragraph [0022], the valve connection piece is the cap that can have a hollow flushing lance go through).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Sloan, Bird, and Nishimura to include a hollow flushing lance that is open to the outside and is guided through the valve connection piece as taught by Kao with the motivation to have a desired mixed gas within the vessel for use. 

	The prior art fails, does not disclose, or make obvious:
An additional weight is arranged on the first end of the flushing lance.
	
	The description of the pressure vessel comprising, an inner vessel, an inner vessel material, a cylindrical middle part, a cylinder axis, a first and second terminal cap, an outer layer, a valve connection piece, a hollow flushing lance, an additional weight, the flushing lance provided with perforations along its entire length, and the first end of the flushing lance is arrange free-floating in the storage volume of the pressure vessel, in context of the present application and all other limitations of claim 1, defines a configuration that is not anticipated and not obvious over the prior art of record.

Regarding Claim 9:
None of the prior art of record, alone or in combination, discloses or fairly suggests: an additional weight arranged on the first end of the flushing lance, in the combination as claimed.
Additionally, the method for filling a pressure vessel is not taught as the pressure vessel required for the method is not taught by the prior art, alone or in combination.
 
Regarding Claim 10:
None of the prior art of record, alone or in combination, discloses or fairly suggests: an additional weight arranged on the first end of the flushing lance, in the combination as claimed.
Additionally, the method for producing a pressure vessel is not taught as the pressure vessel required for the method is not taught by the prior art, alone or in combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Landeck (US 20150345707 A1) teaches a pressure vessel that has an inner container, an outer container, a flushing lance, two terminal caps, and a valve connection piece. 
Gratzer (US 4231230 A) teaches a refrigerant accumulator that has a vessel, a flushing lance, two terminal caps, and a valve connection piece.  
Nettis (US 20150108137 A1) teaches a pressure vessel that has a container, two terminal caps, and a valve connection piece.
Weickert (US 20140097098 A1) teaches a sorption store that has a container, a flushing lance, two terminal caps, and a valve connection piece.
	Thompson (US 3883046 A) teaches an elastomeric bladder that has a hollow flushing lance, an inner vessel, and a valve connection piece. 
	Veenstra (US 20190285227 A1) teaches a pressurized-fluid storage device that has a flushing lance, an inner vessel, and an outer layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753